    Case 4:18-cv-00902-A Document 65 Filed 08/26/19             Page 1 of 26   U.S. DISTRICT
                                                                              PageID    1401COURT
                                                                           NORTHERN DISTRICT OF TEXAS
                                                                                      FILED               Hi      '

                                                                                                          !'::'

                     INTHEUNITEDSTATESDISTRICTCOURTF RTH[ AUG 2 6 2019                                j
                           NORTHERN DISTRICT OF TEXAS '
                               FORT WORTH DIVISION
                                                                             CLERK, U.S, DISTRICT COURT
DIAMONDBACK INDUSTRIES, INC.,                    §                             B~·--~::::--­
                                                                                    beputy
                                                 §
        Plaintiff,                               §
                                                 §
~                                                §    CASE NO. 4:18-CV-00902-A
                                                 §
KINGDOM DOWNHOLE TOOLS, LLC,                     §
TREA BAKER, and                                  §
JUSTICE BAKER,                                   §
                                                 §
        Defendants.                              §
                                                 §
                                                 §
                                                 §


                               FIRST AMENDED COMPLAINT

TO THE HONORABLE COURT:

        Now comes, Diamondback Industries, Inc. ("Plaintiff" or "Diamondback") and files this First

Amended Complaint against Kingdom Downhole Tools, LLC ("Kingdom"), Trea Baker ("T.

Baker"), and Justice Baker ("J. Baker"), (collectively, "Defendants"), and would show the Court as

follows:


                                          I.     Parties

        1.      Diamondback is a Texas corporation with its headquarters and principal place of

business located at 3824 Williamson Road, Crowley, TX 76036.

        2.      Defendant Kingdom Downhole Tools LLC is a Texas limited liability company with

a principal place of business at 3136 Meandering Way, Granbury, Hood County, Texas 76049.




FIRST AMENDED COMPLAINT                                                                    Pagel
DM #410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                  Page 2 of 26 PageID 1402


         3.    Defendant Trea H. Baker is an individual residing in Granbury, Johnson County,

Texas.

         4.    Defendant Justice Baker is an individual residing in Granbury, Johnson County,

Texas.

         5.    All Defendants have been served with process.

                                    II.    Jurisdiction and Venue

         6.    This is an action for trade secret misappropriation arising under Title 18 of the United

States Code, declaratory judgment of non-infringement of a patent under 35 U.S.C. § I, et seq., and

28 U.S.C., § 2201, violation of the Digital Millennium Copyright Act ("DMCA") under 17 U.S.C.

§§ 1202-1203, patent infringement under 35 U.S.C .. § 271, et seq., as well as various claims under

the laws of the State of Texas.

         7.    This Court has original jurisdiction by federal question under 28 U.S.C. § 1331, and

supplemental jurisdiction over Plaintiff's claims under Texas law, pursuant to 28 U.S.C. § 1367.

         8.    Venue is proper in this judicial district under 28 U.S. C. §§ 139l(b), (c), (d) and/or

1400(b). On information and belief, Defendants conduct business in this District, and a substantial

portion of the acts and omissions alleged in this First Amended Complaint occurred in this District,

including misappropriation of trade secrets under both Federal and Texas law, patent infringement,

violation of section 1202 of the DMCA, and violations of the Computer Fraud and Abuse Act.

                                  III.    Summary of the Complaint

         9.    Diamondback is suing Defendants for misappropriation of trade secrets, violations of

the Computer Fraud and Abuse Act (18 U.S.C. § I 030), conspiracy, patent infringement, and

violation of the DMCA (17 U.S.C. § 1202).




FIRST AMENDED COMPLAINT                                                                        Page 2
DM#410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                  Page 3 of 26 PageID 1403


       I 0.    Defendants conspired to raid Diamondback's intellectual property, but specifically

its ingenious invention, the disposable short-setting tool, as well as Diamondback's proprietary and

secret power charge fonnula.     Defendants T. Baker and Justice Baker are former Diamondback

employees.     Defendants used the information they stole from Diamondback to infringe

Diamondback's patents, jump-start their own manufacture of products using Diamondback's trade

secrets, and to attempt to unfairly compete or facilitate others' competition with Diamondback's

power charge business.·

                                IV. Timeline of Relevant Events


Diamondback and the '035 Patent

       II.     Diamondback, owned by Derrek Drury ("Drury"), was founded on July 12, 1999.

Diamondback develops, manufactures, and sells setting tools, power charges, and igniters for use in

completing oil and gas wells. Diamondback patented the "Disposable Setting Tool," (U.S. Patent

No. 9,810,035 (the '"035 Patent")), on November 7, 2017. Drury and T. Baker were two of the three

inventors of the Disposable Setting Tool. The third, Jim Carr, also then a Diamondback employee,

is deceased. In addition to the Disposable Setting Tool, Diamondback manufactures power charges

for use in both its patented tool, as well as other setting tools manufactured by other companies, such

as Baker Hughes.




FIRST AMENDED COMPLAINT                                                                        Page3
DM #410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                                                           Page 4 of 26 PageID 1404


           12.          The '035 Patent discloses and claims a setting tool designed to be attached to a

wireline used for downhole tools. The setting tool is designed so that when a power charge is ignited

in a power charge chamber of the tool, the resulting gasses from the burning of the charge increase

the pressure to force a barrel piston over a mandrel toward the downhole end of the mandrel, where

a frac plug is attached. The barrel piston engages a setting sleeve, which in turn engages the frac

plug attached to the end of the mandrel to deploy the frac plug in a wellbore. Representative Claim

1 of the '035 Patent is reproduced below:
 Whttl is claimed is:                                                               a first seal cxH.~nding between said 'tubular body of said                              !'':.':
 1. A gas operated setting tool for use in wells. comprising:                          barrel piston and said intermediate -st..>cdon o.f said                                   ,
 a mandrel having a first        St!ction~   an intcmtcdh.1tc. section                 mandrel tOr scaling a finn portion of said annular~
   and a second section) said first section of being defined                             shapt."XI space;                                                            4(1 :
   for securing to a firing head thereto~ said intennediate 15                      ~~ S(..'Cond seal extending between said bore in said
   S~.."'Ction   having an interior bore extending from said first                     enclosed end of said barre] pistrm and said s:ccond
   Sf..'Ction    t{) a blind end of said interior bore and detluing                    section of said mandrel for sealing a second portion of
   a pm.veJ' charge chamber, wherein one or nwre flO\v                                 said annular-shaped space;
   ports extend radially outward from said p<wlcr charge                            said mandrel li1rthcr having an· upper end wilh a seal                           45
   chamber through said mandrel to an t'Xtcrior of said                  20              section for securing to the firing head 1 and wherein said
   intermediate section of s:iid mnndrel, said intt!'nuedinte                            mandrel and said barrel piston-have lowennost ends
   section dctining an intcrm~...'>dintc exterior of a first                             adaph..-·d fbr securing to rcspt."<:tivc ones of a setting
   uniHmn circuml'crcncc, and said St.>eond section having                            sleeve and :.1 packer mandrel; and
   a lower cxtelior of a S(.>cond unifonn             circumference~                wherein 3 power charge is dispt..1scd- in said power charge                      .Sr)
   wherein said lower exterior i;.;; in fluid communication              2~          chmubcr and igniti.!d to gcncnttc prt.."Ssurizt.'<i gas~ pass
   with S..'lid interior bore:                                                        :)aid pressuriZt.."<l gas lhrough said one or more ports and
 a burrel piston having a tubular body \vith an enclo::;cd                            stroke said barrel piston _over said second section of
   cnd 1 said tubular body having a ccnlml portion with a                             said mandrcl 1 moving the setting sk~vc relative lQ the
   unifom1 interior circmnfCrence' tOr sHdably rec-e.iving                      I ""'e;:;:;;:;,:n:;;,~~~$;;m~1<;!,l~~~a;,w~·e~JI~t~o~o~l;:;;~~~~.~~~h!:;,cre~·;;to~·,.,;;J
   said intcnncdiatc s<..-..:tit)Jl and said second section of           3l'l   W
   said mandrel! with an annulaN;hapL'd space dcfint.."'<l to
   extend between said central portion of said tubular
   body of said barrel piston and said sccnnd section of
   said   mandrel~      said enclosed end of said tubular body                  ,
   having a bore for slidably receiving said s~-cz>nd sectio;1           35 ;
 '"'4~1i~1 _llJ4MM1!.£~~~~~~"""""~~f'~~
The '035 Patent 7:11-55 (Dkt. 1-1, Appx. 18).

            13.          In June of 2017, T. Baker approached Drury regarding obtaining an ownership

interest in Diamondback. Drury declined to offer T. Baker ownership in Diamondback. Upon

information and belief, from this point in June 2017, T. Baker became disgruntled and began looking

for opportunities elsewhere, including to compete directly against Diamondback.




FIRST AMENDED COMPLAINT                                                                                                                                       Page4
DM #410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                   Page 5 of 26 PageID 1405


        14.      Trea Baker inserted himself into another relationship of Diamondback involving

Repeat Precision, LLC and others which relationship ended in a dispute which is currently in

litigation in the United States District Court for the Westem District of Texas in Waco . .Reference

is made to that dispute only in connection with the actions taken by the Defendants herein relating

to the parties in that other case. It appears from information available to Diamondback that the

Defendants engaged in certain wrongful conduct in cmmection with the other parties in the Waco

litigation described more fully below.


                                          The Inside Job

        15.      On March 28, 2018, Drury sent an email to the leadership of Diamondback,

reminding them that it was unlawful to take any proprietary materials from Diamondback. Justice

Baker was copied on that email.

        16.      As noted earlier, Trea Baker who had been Vice President of Operations at

Diamondback had become disgruntled with Diamondback and set about to steal trade secrets and

highly-confidential information which included technical specifications for Diamondback's setting

tool technology. And he began an effort to compete directly against Diamondback. He began his

efforts likely a good deal earlier but certainly by March of2018.

        17.      While Trea Baker was an employee at Diamondback, his access to Diamondback

information included access to the technical specifications for setting tools as well as the power

charge fonnula for the power charges which Diamondback manufactures for use with the disposable

setting tools.

        18.      When it became apparent that Trea Baker was engaging in misconduct at

Diamondback, he was terminated as an employee.          Before his termination, he had access to

Diamondback's confidential and trade secret information which was to be used solely for purpose

FIRST AMENDED COMPLAINT                                                                     PageS
DM #410900
   Case 4:18-cv-00902-A Document 65 Filed 08/26/19               Page 6 of 26 PageID 1406


 of performing his duties for Diamondback. Drury informed the Repeat Precision parties that Trea

 Baker had been terminated as of March 26, 2018, via a text message.

        19.    Trea Baker, after his tennination, then began efforts to work with his son, Justice

 Baker, to obtain further trade secrets and technical specifications of Diamondback's tools and

 products. Particularly, on April 12, 2018, there was an email which Drury reviewed wherein Justice

 Baker had mistakenly sent Diamondback confidential information to Trea Baker's Diamondback

 email account, presumably instead of Trea Baker's personal email account. Diamondback was

 monitoring Trea Baker's email account after his termination. In that email, Justice Baker had

 attempted to send Trea Baker further detailed technical specifications of Diamondback tools and

 products. Upon learning this, Drury also immediately terminated Justice Baker from Diamondback.

        20.    At the time he was tenninated as an employee, Justice Baker admitted to

 Diamondback that he had stolen Diamondback's designs and admitted that he had engaged in this

 wrongdoing. However, the Bakers began to make use of the confidential information and intellectual

 property of Diamondback. Specifically, less than two weeks after Justice Baker had been terminated,

 Diamondback received an executive summary which had been created on April 22, 2018 for a

 company called "Kingdom Downhole Tools, L.L.C." That executive summary purports to contain

 what is called "confidential, trade-secret information," and states that Kingdom has "expertise in

 automation of Power Charge manufacturing and perfecting the one-run tool design." It is now

.known that both Justice Baker and Trea Baker are managing members of Kingdom Downhole Tools,

· L.L.C., which was formed on or about June 18, 2018. The products offered by Kingdom Downhole

 Tools are in fact essentially the products of Diamondback.

        21.     Gary Martin later admitted to Diamondback that Repeat Precision paid Trea Baker

 and provided him with health insurance over a period of approximately six weeks following Trea


 FIRST AMENDED COMPLAINT                                                                    Page 6
 DM #410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 7 of 26 PageID 1407


Baker's termination for violation ofDiamondback's policies. Gary Martin lied and said that he hired

Trea Baker for "consulting." However, upon information and belief, Gary Martin hired Trea Baker

to provide information confidential to Diamondback, including the details and secrets surrounding

Diamondback's power charge formula(e) and methods of manufacture, both of which are kept in

secrecy by Diamondback.

       22.     In his deposition in this case, T. Baker testified that between his tennination on March

22, 2018, and April I, 2018, he did some "consulting" work for Gary Martin. According to Trea

Baker, the consulting work Gary Martin asked him to perform was "to research the market for the

market share in the power charges in the oil and gas market, and ... to give [T. Baker's] idea of the

best machine tools that are on the market." T. Baker further testified that for this "consulting," Gary

Martin paid him $10,000 in two $5,000 checks in consecutive weeks immediately after his

termination from Diamondback. It appears, however, that he shared Diamondback confidential

information with Martin.

       23.     After his "consulting" work for Gary Martin, T. Baker then began to think for himself

about "designing a new tool to compete with Diamondback." T. Baker named the tool the "K20."


                                            The Rip-Off


       24.     After T. Baker's termination from Diamondback on March 22, 2018, and his son, J.

Baker's subsequent tennination from Diamondback on April 12, 2018, the two formed Kingdom

Downhole Tools, LLC, ostensibly to compete directly with Diamondback in the disposable setting

tool market.

       25.     One of the original members of Kingdom, Matt Pond, also the then President of

Frontier Oil Tools, LLC, was involved in trying to obtain manufacturing for the setting tools



FIRST AMENDED COMPLAINT                                                                        Page7
DM #410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                                                                   Page 8 of 26 PageID 1408


Kingdom blatantly stole from Diamondback. Matt Pond was also an investor in Kingdom, in an

amount of approximately $70,000.00 according to J. Baker in his deposition.

              26.                 According to T. Baker, T. Baker and J. Baker met with Matt Pond to discuss their

ideas for competing against Diamondback around mid-Apri12018.

              27.                 On May 16, 2018, Matt Pond, a founding member of Kingdom, forwarded an email

from T. Baker to Hector Herrera of Frontier Oil Tools, LLC ("Frontier"). This email included

scanned engineering drawings that T. Baker and J. Baker had made from confidential and trade

secret engineering drawings that they stole from Diamondback.

              28.                 Despite asking for these documents through the discovery process, Diamondback

only obtained these documents by sending a subpoena directly to Frontier, not from the Bakers.

              29.                 At least three of the drawings, Bates labeled FOT00212, FOT00213, and FOT00216,

are simply copies of Diamondback engineering drawings with all information identifYing the author,

owner, and copyright ownership largely removed (on FOT00213 and FOT00216, a sliver of the word

"DIAMONDBACK" is still visible).                                                                The copied Diamondback drawings that correspond to

Frontier's FOT00212, FOT00213, and FOT00216 are Diamondback's DI-NDTex-044949, -044951,

and -0044952, respectively.

              30.                 The information removed (which is "copyright management information", is shown

by this excerpt from DI-NDTex-044949 (with selected information redacted):


               Copyrigf1t Notice                                                            Jl.utf?or, ]ames.£. Carr



  COPY!Z'G-1i O·A'iO~D"'::.c <iNO:..:SH,O$. ::-C. 21X'1.
  1"H1$ COCiJMfNT A~O Att. ACCOM~ANY:.'i(3 '·'lfOl\1,\.0..':';0l.- IE T:-i!l
  CC">F~OO:I<TI,!;~ CF;JnRTY OF tl'AVC;>.;OJl.OC.<;);t;;..;S'!RiOS, i)i( iT
  MAYt>OTSi: COP:OO. RECCC;EC i'.EPJ\Ct\U~W. TAA:-.:$!,.l:Tit::>O~
  O!SctOSED iO O!Hf.:RS WT>iC'$ ~SS ~~MoSYO" .:...'10 15 r,:;
  £1 RITURN00 UOQ)..• REQUEST
  A(.L ".:GHTS IN ~!';O>'~S'A~Y. CO~·rR:G;..T A\'0 t>;CVO:. ;:;:.;Ti,i~ES
  OF THE $\Jl\JOCT MAT7i;KARE EXPF~SSl'fRESSW!:C OY
  OIAMONOOAC'( 1:-.:CI.ISTR•E$. i'XC, ~<C•P.rMSAG'G!'MO/>'T TO TME
  FOR;:GO:~$!$~NO·CA1EOBYACC£PTA'\C~C~THISC0C)tli::l-:T                        .,, .,   , ,:1




FIRST AMENDED COMPLAINT                                                                                                                    Page 8
DM#410900
  Case 4:18-cv-00902-A Document 65 Filed 08/26/19                  Page 9 of 26 PageID 1409


       31.     In addition to the Diamondback-specific authorship, ownership and copyright

notices, Kingdom and the Bakers also altered information on the drawing that would show the origin

and the substance of the copyright management of the documents. In reality, the drawings provided

by Kingdom to Frontier shown at FOT00212, 213, and 216 are simply copies of Diamondback's

drawings with the source-identifying, and copyright information, removed.

       32.     When asked where he obtained the drawings that he sent to Frontier, T. Baker lied,

stating either "I don't know where they came from," or alternatively, "Probably from a website .. .like

somebody that already makes it like Owen Oil Tools or Hunting Titan. I'm not sure where I got it."

       33.     It is readily apparent that T. Baker not only knew precisely where the drawings were

from (Diamondback), but he also removed the copyright management information relating to

ownership, authorship and related information from each of these drawings. He intentionally tried

to hide the source of the documents to avoid being caught.


                                         The Infringement


       34.     Regardless of the source of the drawings used to manufacture Kingdom's competing

setting tool, the "K20,'' the K20 literally infringes the '035 Patent, and alternatively under the

doctrine of equivalents.

       35.     Alternatively, the K20 infringes the '035 Patent indirectly, both through contributory

infringement and through Kingdom's inducement of others to infringe.

       36.     At a minimum, the K20 infringes claims I, 5, 6, 7, 9, 10, 14, 15, 17, 18, & 19

(independent claims in bold). A claim chart detailing the literal infringement of exemplary claim I

of the '035 Patent is shown below:




FIRST AMENDED COMPLAINT                                                                       Page9
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 10 of 26 PageID 1410




     A EaS operated setting
    tool f9~ use in wells,
    compnsmg:




                              Shown below is an assembled Kingdom tool with a portion of the barrel
                              piston cut away:




    a. a mandrel having a Below is a picture of the mandrel of the Kingdom Tool.
       first section, an
       intermediate
       section    and   a  :First              Intermediate                 Secom;{
       second section,
                              Section                   Section                         Section




    b. said first section of The "first section" of the Kingdom tool includes a portion with a
       being defined for
       securing to a firing diameter sized to fit into a coupling for securing the mandrel to a firing
       head thereto,;        head.


                                                               first S(Ction portion (or
                                               1-.;;......~ se;·urintJ mandrel' to a flri11tf
                                                                    fiead.adaper




FIRST AMENDED COMPLAINT                                                                         Page 10
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 11 of 26 PageID 1411




    c. said     intermediate    The intermediate section has an interior bore from the first section to a
        ~ecti9n   having an
        mtenor         -bore    blind end ofthe interior bore defining a power charge chamber, wherein
        extending from said     one or more flow ports (in this case two) radially outward from the
        first sec1ion to a      power charge chamber through the mandrel:
        blind end of said
        interior bore and
        defining a power
        charge      chamber,
        wherein one or                                                Interior vore
        more flow ports
        extend       radially
        outward from saia
        power         charge                                          :first section
        chamber through
        said mandrel to an
        exterior of said
        intermediate
        section of said
        mandrel,




                                The ports extend radially outward from the power charge chamber of
                                the interior bore, shown below with an Allen wrench inserted from the
                                exterior ofthe mandrel into the interior bore defining the power charge
                                chamber:


                                                                  _j\((e n w re ncli



                                                                    1'orts extend· radlaily outwara
                                                                   from tliepower charge chamber
                                                                      tlirottt]fi tlie mam(re( to the
                                                                         exterior o(tfie numt.fre(




FIRST AMENDED COMPLAINT                                                                       Page 11
OM 11410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                  Page 12 of 26 PageID 1412




       said intermediate
       section defining an
       intermediate                                                      Second-section. lias a {ower
       exterior of a first                                                   exterior of a second-
       uniform                                                             un~form.   circurnference
       circumference, and
       said second section
       having a lower                                                     Lower exterior is in jlili£
       exterior of a second                                           communication witfi tlie interior
       uniform                                                        bore <fue to tlie yorts tnat extem(
       circumference                                                    from tlie interior Eiore to tlie
       wherein said lower
       exterior is in fluid                                          outside of tfie secon£section (sliown
       communication                                                    Gy tfie .Jt({en wrencli inserte<(
       with said interior                                                      tlirougli tfie yort)
       bore
                                                                        In.term.edlate section exterior
                                                                           fwving afirst uniform
                                                                                circu-mference




    e. a barrel piston
       having a tubular
       body      with     an                                                          'Barre{ Piston. 'witfi
       encfosed end, said                                                               'Ii1 bu G1r 'Bodif
       tubular         body
       having a central
       portion with        a
       uniform      interior   The enclosed end and annular shaped space are best shown in the
       circumference for       cutaway picture of the tool, below. When the tool is in operation, the
       slidably receiving
       said intermediate       annular-shaped space increases in size as the barrel piston slides down
       section and said        over the second section of the mandrel. The Kingdom tool uses two
       second section of
       said mandrel, with      pieces fixed together by a threaded portion to create the barrel piston.
       an annular-snaped       Once secured, the lower portion of the barrel piston comprises the
       space defined to        enclosed end, the face of which opposes the intermediate section of the
       extend      between
       said central portion    mandrel that includes the ports from the power charge chamber.
       of said tubular body
       of said barrel piston
       and said second
       section of said
       mandrel 1        said                                   '.Enc/(lsec(end"l1aving a bore
       enclosea end of                                      tor tiie secom{section        of t/ie
       said tubular body                                   ·             mam(re(          -
       having a bore for
       slidab1y receiving
       said second section                                 Centra( Portion witli uniform
       of said mandrel;
                                                              interior circumference

                               The exterior port holes from the intennediate section of the mandrel are
                               disposed in the annular space in close proximity to the enclosed end of
                               the barrel. When the tool is assembled, there is an offset between the


FIRST AMENDED COMPLAINT                                                                             Page 12
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19               Page 13 of 26 PageID 1413




                              closed end of the barrel piston and the port openings. This offset
                              defines the armular space between the bore of the barrel piston and the
                              exterior of the second section of the mandrel. When the tool is actuated,
                              gasses from the combustion of the power charge flow through the port,
                              pushing against the enclosed end of the barrel piston to slide it over the
                              second section of the mandrel. As this happens, the annular-shaped
                              space expands.




                                                                                  5\nnu(ar-sliayet{
                                                                                       ~pace




                                                                                'Enc{osed· em{




                              Alternatively, under the Doctrine of Equivalents, during the tool's
                              operation, as the barrel is forced down the mandrel, an annular-shaped
                              space exists and expands as the enclosed end of the barrel moves away
                              from the ported face of the intermediate section of the mandrel. In such
                              a configuration, the tool operates to perform substantially the same
                              function, in substantially the same way, to achieve the same result as the
                              claimed invention.


    f.   a     first   seal
         extending
         between       said
         tubular body of
         said barrel piston                                 (jroovesfor 0-rintJ
         and           said
         intermediate                                            seals in tlie
         section of said                                   intermediate portion
         mandrel        for                                  o( tlie mam{re( to
         sealing a first
         portion of said                                      seal'at7a inst the
         annular-shaped                                    Interior o( tlie barrel
         space;
                                                                    piston



                              The first seal is shown in the cutaway view of the assembled tool below:


FIRST AMENDED COMPLAINT                                                                    Page 13
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19   Page 14 of 26 PageID 1414




    g. a    second     seal
       extending between
       said bore in said
       enclosed end of
       said barrel piston
       and said second
       section of said
       mandrel for sealing_
       a second portion oT
       said       annular-                                    0-ri:n!J !Jrooves in
       shaped space;
                                                              tfie interior of tfie
                                                               Garre{pistonfor
                                                             seaflnt7 a!}ainst tfie
                                                                 second-({ower)
                                                                  section of tfie
                                                               mandre{ <firrin!J
                                                                    actuation




                                                            6arre(pisto11 extending
                                                            l?etween tfie (_lf1do ..,·etl end
                                                            am{ tlie seconc(sect ion      or
                                                             tlie num~.{re( to sea{ th1;
                                                              second)orfion ·of tfie
                                                              annu(ar s/1~,-!peJ:~pacv




FIRST AMENDED COMPLAINT                                                            Page 14
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                Page 15 of 26 PageID 1415




          said       mandrel
          further having an
        · upner end with a
          seal section for
          securing to the                                  seallng section of upper end·
          firing nead, and
          wherein        said                                 fits inside tfie seaang
          mandrel and said                                   surface of afiring fiea£
          barrel piston have                                           amlper
          lowermost     ends
          adapt~d         for
          secunng ·        to
          respective ones of
          a setting sleeve
          and     a   packer
          mandrel; and




    L   wherein a power         When a power charge in the power charge chaJUber is ignited, the tool is
        (:harge js disposed
        m     smd     power     operable to stroke the barrel down and over the second section of the
        charge chamber and      mandrel, moving the setting sleeve relative to the packer mandrel and
        ignited. to generate
        pressunzed      ga.s    setting a well tool secured to the packer mandrel.
        pass            saJU1
        Qressurized      gas               gasses frompmver diarge move
        through said one or
        more ports and                       Garrdpiston over man£re[
        stroke said barrel
        piston over said
        second section of
        said        mandrel,
        moving the setting
        sleeve relative to
        the packer mandrel
        and setting a well
        too I        secured
        thereto.




FIRST AMENDED COMPLAINT                                                                    Page 15
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                                           Page 16 of 26 PageID 1416


                                                    V.         Causes of Action

         37.        All of the foregoing allegations and facts pleaded are incorporated here by reference

in pleading the following causes of action.

    I.   MISAPPROPRIATION OF TRADE SECRETS IN UNDER THE DEFEND TRADE SECRETS ACT

         38.        Gary Martin, acting on behalf of Repeat Precision, received from Trea Baker

Diamondback's trade secrets immediately after Trea Baker's termination by Diamondback and

which Trea Baker and acquired by improper means.

         39.        By virtue of their employment at Diamondback, T. Baker and J. Baker were subject

to Diamondback's company policies, at least as set forth in the Diamondback Employee Handbook,

which listed each of the following as confidential business information and trade secrets:




         Confidentiality/Non-Disclosure
         The protection of confidential business information and trade secrets, within and outside
         Diamondback Industries, is vital to the operation of Diamondback Industries. Such confidential
         information includes, but is not limited to, the following examples:

               •   Billing information
               •   Computer programs/data
               •   Computer security codes
               •   Financial information
               •   Sales, Marketing and Management strategies
               •   New materials/product research
               •   Customer lists
               •   Customer preferences
               •   Pending projects and proposals
               •   Plans
                   Referral sources or information
               •   Office security keys/codes
                   Research and development strategies
               •   Management strategies
               •   Personal information regarding other members

         No employee may copy or disclose such information for personal benefit or the benefit of another
         ':"~t~()_ll~(J_XIJ_f.(J_~':":it!:n_c_o_fl~:~!.o!~~~-()':J~.~-<1()_k.lnd~~-t:~.~~Anx.e._m~!()Y..El.~-~~?__i.~properly uses____ J




FIRST AMENDED COMPLAINT                                                                                                            Page 16
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 17 of 26 PageID 1417


(Dkt. 1-1) (Diamondback Employee Handbook, February 17,2018, Exh. 27, Appx. 405). Plaintiffs

trade secrets include the proprietary technical plans drawings, power charge formula( e), sales, and

financial information that Diamondback uses to build and sell its products in the marketplace.

       40.     As of February 17, 2018, the Diamondback Employee Handbook prohibited any

employee from "copy[ing] or disclos[ing] such information for personal benefit or the benefit of

another without express written consent of Diamondback Industries." (/d.).

       41.     In addition to the Diamondback Employee Handbook, which identified the trade

secrets of Diamondback, Diamondback took other reasonable measures to secure its trade secrets,

including limiting access to file-shares to individuals with password authorization, limiting access

to protected documents to locked rooms and cabinets, and prohibiting copying of certain highly

protected formulas and plans.

       42.     Plaintiffs trade secrets explicitly include Plaintiffs compilations of client

information, including, but not limited to, data regarding Diamondback's sales history (both as a

whole and to individual customers), Diamondback's sales of individual products, Diamondback's

technical product specifications, including tolerances, manufacturing data, charge formula,

investment history, data regarding customer history, dat.a regarding Diamondback's sales to

individual customers, including the purchase history of Diamondback's customers, and Plaintiffs

methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3) among others.

       43.     Diamondback's measures were more than "reasonable," as evidenced by the notices

placed on technical drawings, such as DI-NDTex-044949, which prohibited any clearly informed

anyone in possession of that document that the information was proprietary to Diamondback.

Officers of Diamondback and the select employees with a "need to know" had to sign hard-copy

information in- and out- oflocked files, and could only access the proprietary information with their


FIRST AMENDED COMPLAINT                                                                     Page 17
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 18 of 26 PageID 1418


own specific passwords. Additionally, the trade secrets, including the power charge formula, are

kept in a secure share file with access restricted to officers of the company and specific individuals

with a "need to know." The power charge formula is also kept in what Diamondback refers to as

the "Sacred Book," which is kept in the Vice President of Accounting's locked offi~e.

       44.     Plaintiff is the owner of trade secrets misappropriated by Kingdom, T. Baker and J.

Baker, as the term "owner" is defined in 18 U.S.C. § 1839(4).

       45.     The information in Kingdom's, T. Baker's and J. Baker's possession as described

herein derives independent economic value, both actual and potential, from not being generally

known to, and not readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information, pursuant to 18 U.S.C. § 1839(3)(B).

       46.     J. Baker misappropriated Plaintiffs trade secrets, at least by downloading the trade

secrets of Plaintiff onto thumb drives and emailing copies of technical drawings and plans to the

email address of his father, then-terminated employee T. Baker. However, J. Baker slipped up when

he   accidently     emailed   some   of the   trade   secrets   he   was   stealing   to   T.   Baker's

@diamondbackindustries.com account, thereby alerting Diamondback personnel to the theft. J.

Baker did not have any authorization to email Diamondback's proprietary, confidential, and trade

secret information to anyone outside of Diamondback.

       47.        Kingdom and T. Baker misappropriated Diamondback's trade secrets by either

obtaining the trade secrets from or through a person (J. Baker) who owed a duty to Diamondback to

maintain the secrecy of the trade secrets and limit use of the trade secrets, or by personally copying

and/or taking Diamondback's infonnation from Diamondback's premises.




FIRST AMENDED COMPLAINT                                                                         Page 18
DM #4!0900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19               Page 19 of 26 PageID 1419


       48.     Upon information and belief, T. Baker accessed and removed Diamondback's trade

secrets from Diamondback's premises for an unauthorized purpose- e.g., to compete directly against

Diamondback in the setting tool market, including the power charge market.

       49.     Kingdom, J. Baker and T. Baker remain in possession of at least some of

Diamondback's trade secrets, and are attempting to use them in a way that is harmful to

Diamondback and for their personal financial gain.

       50.     T. Baker and J. Baker acquired Plaintiffs trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy of

Plaintiffs trade secrets. This unauthorized theft was a use of Diamondback's trade secrets that was

not authorized under the Diamondback Employee Handbook.. Nor did either T. Baker or J. Baker

have authorization to use Diamondback's trade secrets outside of Diamondback.

       51.     On June 18, 2018, T. Baker and J. Baker fonnally established Kingdom Downhole

Tools, LLC for the purpose of competing with Diamondback in the power charge, igniter, and setting

tool space. Upon information and belief, Kingdom, T. Baker and J. Baker are using the information

stolen from Diamondback as a basis to compete against Diamondback with Diamondback's own

information.

       52.     T. Baker also misappropriated Diamondback's trade secrets by providing them to the

R-P Defendants and/or the NCS Defendants, who, upon infonnation and belief, misappropriated

Plaintiffs trade secrets by paying T. Baker for information about Diamondback products, product

technology, and customer relationships, after T. Baker's termination from Diamondback.

       53.     Plaintiff has been harmed by Kingdom's, T. Baker's, and J. Baker's misappropriation

of Plaintiffs trade secrets, and pursuant to law, is entitled both monetary and injunctive relief,

including damages for actual loss by Plaintiff and damages for unjust enrichment - including


FIRST AMENDED COMPLAINT                                                                   Page 19
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 20 of 26 PageID 1420


disgorgement- caused by the misappropriation that is not included in a claim for actual loss, or at a

minimum, a reasonable royalty for the R-P Defendants' misappropriation.

       54.     Kingdom's, T. Baker's, and J. Baker's misappropriation of Plaintiffs trade secrets

was willful and malicious. To the extent that the other Defendants have acted jointly and in concert

with the other Defendants, they too are liable for misappropriation of trade secrets.

                              II.   COMPUTER FRAUD AND ABUSE ACT

       55.     Justice Baker exceeded the authorization granted to him by Diamondback to access

and use data contained on Diamondback's computer network.

       56.     J. Baker was granted access to Plaintiffs data via a Diamondback protected

computer, a "protected computer," in a manner that was unauthorized, or exceeded authorization, or

both, by accessing the data with the intention to commit fraud, and/or the intention to harm

Diamondback.

       57.     Despite having authorization for access as a result of his employment by

Diamondback, the J. Baker, nonetheless, knowingly accessed the data with the intent to defraud

Plaintiff, and/or to violate company policies, and furthered the fraud by obtaining valuable customer

sales, financial, and technical information, in violation of 18 U.S.C. § 1030(a)(4), and then either

downloading Plaintiffs confidential business information onto thumb drives, and/or forwarding the

data to non-Diamondback personnel, to wit, Trea Baker, J. Baker's father- a previously terminated

Diamondback employee.

       58.     Plaintiff has been harmed in an amount exceeding $5,000.00, at least by the amounts

spent on determining what data was accessed, as well as repairing its goodwill and business

relationships damaged by the unauthorized use of the data Defendants unlawfully obtained. Plaintiff

estimates that the damage caused by only accessing the data for the purpose other than the purpose


FIRST AMENDED COMPLAINT                                                                     Page 20
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 21 of 26 PageID 1421


contemplated by their being granted access - i.e., furthering the interests of Diamondback and for

the use and benefit of Diamondback- is in excess of $15,000.00 in the previous year, however, if

additional data is uncovered, the amount of damages could exceed $10,000,000.00 depending on

what was downloaded or to whom the information was sent.

                                III. HARMFUL ACCESS BY COMPUTER

        59.     Pursuant to Chapter 143 of the Texas Civil Practice and Remedies Code and as

discussed herein, Diamondback has been injured by virtue of all Defendants' knowing and

intentional improper access by computer. Defendants accessed Plaintiff's computer in the form of

the technical files and specifications contained on Diamondback's proprietary network without the

effective consent of Diamondback.

        60.     As a result of Defendants' conduct, Plaintiff has suffered damages within the

jurisdictional limits of this Court.

                                          IV. CIVIL CONSPIRACY

        61.     T. Baker and J. Baker, in addition to at least Gary Martin, combined to accomplish

an unlawful purpose, which was to obtain Diamondback's confidential information and its trade

secrets under false pretenses, through the Bakers' stolen information.

        62.     Each ofT. Baker and J. Baker had a meeting of the minds with Gary Martin, on the

object or course of action.

        63.     Defendant T. Baker and J. Baker committed acts of trade secret misappropriation to

further the object or course of action.

        64.     Diamondback was injured as a result of Defendants' acts in furtherance of the

conspiracy.

                                       V.PATENTINFruNGEMENT


FIRST AMENDED COMPLAINT                                                                  Page 21
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                   Page 22 of 26 PageID 1422


       65.     The '035 Patent is valid and enforceable. Defendants do not have a license to

practice the patent inventions of the '035 Patent.

       66.     Defendants have infringed and are currently infringing, either literally or under the

doctrine of equivalents, the '035 Patent by, among other things, making, having made, using,

offering for sale, selling, and/or importing in the United States- without license or authority- the

K20 disposable setting tool, which falls within the scope of claims 1, 5, 6, 7, 9, 10, 14, 15, 17, 18,

& 19 of the '035 Patent.

        67.    Defendants' K20 infringes the '035 Patent because it meets each and every limitation

of the claims listed above, either literally or under the doctrine of equivalents.

        68.    Alternatively, Defendants' K20 setting tool infringes under indirect infringement,

including under contributory infringement and active inducement under 35 U.S.C. § 271(£), by

knowingly supplying all or substantially all of the components of a patented invention in whole or

in part, knowing that the combination and/or operation of the components would infringe the claims

of the '035 Patent.

        69.    Plaintiff has been damaged by Defendant's infringing conduct and will continue to

be. damaged unless, the Court grants both a preliminary and permanent injunction prohibiting

Defendants from engaging their infringing· conduct.           In addition to enjoining Defendants,

Diamondback should be awarded damages adequate to compensate for the infringement, in an

amount to be determined at trial, but in no event less than a reasonable royalty for the use made of

the invention by the Defendants, together with interest and costs as fixed by the Court.

        70.     Defendants actions constitute willful infringement, based on the fact that T. Baker, a

listed inventor on the '035 Patent, knew and knows the scope of the claims of the '035 Patent, and

actively and admittedly attempted (but failed) to design around the '035 Patent.


FIRST AMENDED COMPLAINT                                                                      Page 22
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                  Page 23 of 26 PageID 1423


VI. VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT ("DMCA") -17 U.S.C. § 1202

       71.     Plaintiff's technical drawings bearing Bates labels DI-NDTex-044949, 044951,

044952, include copyright management information as defined in 17 U.S.C. § 1202(c), including

the title of the specification, the name of the author (James L. Carr), the notice of copyright, and the

name of the owner ofthe work.

       72.     Defendants intentionally removed and/or altered Diamondback's copyright

management information as shown in FOT00212, 213, and 216 in violation of 17 U.S.C. §

l202(b)(l).

       73.     Defendants distributed FOT00212, 213, and 216 in violation of 17 U.S.C. §

1202(b)(3), knowing that it would enable, facilitate, and/or conceal an infringement of Plaintiff's

copyright.

       74.     Plaintiff has been damaged by Defendant's intentional violation of the DMCA, and

will continue to be damaged unless and until the Court grants a permanent injunction prohibiting

Defendants' unlawful conduct pursuant to 17 U.S.C. § 1203(b)(l).             Based on the actions of

Defendants to date, Plaintiff also believes that Defendants will continue to harm Plaintiff unless the

articles of manufacture and the machines used to manufacture products utilizing Plaintiff's works

illegally distributed under the DMCA are ordered impounded by the Court pursuant to 17 U.S.C. §

1203(b)(2).

        75.    Plaintiff is also entitled to damages under 17 U.S.C. § 1203(c), costs under 17 U.S.C.

1203(b)(4), attomey's fees under 17 U.S.C. § 1203(b)(5), and, pursuant to 17 U.S.C. § 1203(b)(6)

the destruction of all devices and products involved in the violation that are the custody or control

of Defendants or that have been impounded under 17 U.S.C. § 1203(b)(2), and a preliminary, and

permanent injunction.


FIRST AMENDED COMPLAINT                                                                       Page 23
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                   Page 24 of 26 PageID 1424


                              VII. INTEREST AND ATTORNEY'S FEES

       76.     Diamondback seeks prejudgment and post-judgment interest at the maximum legal

rate on its damages and its reasonable and necessary attorney's fees as provided for by Chapter 38

of the Texas Civil Practice and Remedies Code. Plaintiff further seeks its attorney's fees under 18

U.S.C. § 1836(b)(3)(D) for the willful and malicious misappropriation of Plaintiffs trade secrets.

Plaintiff further seeks its attorney's fees under 35 U.S.C. § 285 based on the fact that the willful

infringement of Defendants, together with the blatant theft of Diamondback's engineering drawings

that Defendants used to manufacture its infringing product, makes this case exceptional. Plaintiff

further seeks its attorney's fees under Section 134A.005 of the Civil Practice and Remedies Code

for bad faith, willful, and malicious misappropriation of trade secrets. Plaintiff further seeks its

attorney's fees udner Section 143.022 of the Texas Civil Practice and Remedies Code for Harmful

Access by Computer.

                                   VIII. CONDITIONS PRECEDENT

       77.     All conditions precedent to Diamondback's recovery have occurred or have been

performed as required by law.

                                      VI.      Prayer for Relief

       For the foregoing reasons, Diamondback respectfully requests that the Court enter judgment

against Defendants for all of the following:

       a)     Injunctive relief;

       b)     Actual damages;

       c)     Exemplary Damages;

       d)     Disgorgement;

       e)     Prejudgment and post judgment interest;


FIRST AMENDED COMPLAINT                                                                    Page 24
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19                 Page 25 of 26 PageID 1425


       f)     Costs;

       g)     Infringement of at least one claim of the '035 Patent;

       h)     Willful infringement of at least one claim of the '035 Patent;

       i)     Damages based on the unjust enrichment of Defendants;

       j)     Attorneys' fees;

       k)     Injunctive relieve prohibiting the sale and distribution of products that infringe the

               '035 Patent;

       I)     Injunctive relief prohibiting the sale and distribution of products manufactured using

               Diamondback's works distributed and altered in violation of the DMCA;

       m)     Impoundment of all products and equipment involved in the manufacture of products

               using Diamondback's works distributed and altered by Defendants in violation of

               theDMCA;

       n)     Destruction of all products and equipment involved in the manufacture of products

               using Diamondback's works distributed and altered by Defendants in violation of

               theDMCA;

       o)     Damages, actual and statutory, and attorneys' fees and costs under I 7 U.S. C.§

               1203; and/or

       p)     Such other relief, both at law and in equity, as the Court deems just and right given

               the nature of Defendants' actions.

                                     VII.    Additional Relief
       Plaintiff reserves the right to seek preliminary injunctive relieve against Defendants to

preclude the sal~ of their infringing tools, as well as such tools were manufactured using works

distributed in violation of the DMCA.


FIRST AMENDED COMPLAINT                                                                       Page 25
DM #410900
 Case 4:18-cv-00902-A Document 65 Filed 08/26/19               Page 26 of 26 PageID 1426


 Dated: July 18, 2019


                                               ecker A. Cammack (Lead Counsel)
                                             Texas Bar No. 24036311
                                             dcammack@whitakerchalk.com

                                             David A. Skeels
                                             Texas Bar No. 24041925
                                             dskeels@whitakerchalk.com

                                             Mack Ed Swindle
                                             Texas Bar No. 19587500
                                             mswindle@whitakerchalk.com

                                             WHITAKER CHALK SWINDLE
                                               & SCHWARTZ PLLC
                                             301 Commerce Street, Suite 3500
                                             Fort Worth, Texas 76102
                                             Phone: (817) 878-0500
                                             Fax: (817) 878-0501

                                             Counsel for Plaintiff Diamondback Industries, Inc.

                                CERTIFICATE OF SERVICE


       I hereby certify that a true copy of this document is being served through e-filing and via
email on this 18'h day of July to all counsel who have appeared in this matter.




FIRST AMENDED COMPLAINT                                                                  Page 26
DM #410900
